Title: From Thomas Jefferson to Richard Potts, 5 April 1791
From: Jefferson, Thomas
To: Potts, Richard



Sir
Philadelphia Apr. 5. 1791.

Your favor of Mar. 9. came to hand on the 23d. I was prevented by other pressing business from attending to it’s contents, till two or three days ago, and then perceiving that you had sent the laws to me, and that they were not come to hand, I sent to Mr. Warder, who immediately delivered them. I now inclose you a bank post note for twenty five dollars and a quarter, the amount of the account you inclosed. I beg you to accept my thanks for your attention to this business one part of which was interesting to the state of Maryland and the other to the general Government, and have the honor to be with great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

